Title: From Benjamin Franklin to Mary Stevenson, 11 August 1762
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson


My Dear Polly
Portsmouth, Augt. 11. 1762
This is the best Paper I can get at this wretched Inn, but it will convey what is intrusted to it as faithfully as the finest. It will tell my Polly, how much her Friend is afflicted, that he must, perhaps never again, see one for whom he has so sincere an Affection, join’d to so perfect an Esteem; whom he once flatter’d himself might become his own in the tender Relation of a Child; but can now entertain such pleasing hopes no more; Will it tell how much he is afflicted? No, it cannot.

Adieu, my dearest Child: I will call you so; Why should I not call you so, since I love you with all the Tenderness, all the Fondness of a Father? Adieu. May the God of all Goodness shower down his choicest Blessings upon you, and make you infinitely Happier than that Event could have made you. Adieu. And wherever I am, believe me to be, with unalterable Affection, my Dear Polly, Your sincere Friend
B Franklin
